Title: To George Washington from Arthur St. Clair, 29 January 1784
From: St. Clair, Arthur
To: Washington, George



Sir
Philada Janry 29th 1784

In Answer to your Circular Letter of the 28th ulto I have the Honor to inform You that Notice has been communicated to all the Delegates of the Society of this State (except Major Edwards) of the Time and Place which your Excellency has fixed for the general Meeting of the Cincinnati agreeably to the original Institution.
It would be very proper that all the Delegates should attend, but I fear it will not be the Case—General Stewart will probably be sailed for Ireland —Major Edwards is in Carolina, and may not be able to return in time, and it is doubtful as to myself. If a

proper Number of the Society can be got together, a new Appointment in the Room of those who will necessarily be absent, may take Place; but the Members are now so dispersed, it is not easily done, besides that frequent Journeys to this City accord but ill with their Circumstances. It was a great Mistake to appoint any Person whose Attendance could not be relied on. I have the Honor to be Sir Your most obedient Servant

Ar. St Clair

